Title: To Thomas Jefferson from Edward Livingston, 19 January 1803
From: Livingston, Edward
To: Jefferson, Thomas


          
            Sir
            New York Jany 19. 1803.
          
          I take the liberty of enclosing for your perusal the outline of a plan lately formed in this city for promoting the cultivation of the fine arts. having seen and admired the master pieces they have produced abroad I am sure it will be gratifying to your love of country that an attempt should be made to improve them at home. under this impression no apology I believe is necessary for asking your patronage and advice in the progress of the undertaking
          I have added to it the project of another plan which tho entirely local may perhaps not be wholly void of interest, if you should find liesure for its perusal—I am with the greatest Respect Sir Your Mo Obd Ser
          
            Edward Livingston
          
        